Citation Nr: 1112798	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-36 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for a respiratory disorder due to asbestosis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1976 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Augusta, Maine, which granted service connection for a respiratory disorder due to asbestos exposure and assigned this disability a noncompensable rating.  This claim is under the jurisdiction of the RO in Detroit, Michigan. 

In a January 2010 statement, the Veteran requested to testify at a hearing at his local RO.  Accordingly, a hearing was scheduled for March 9, 2010 and the Veteran was notified of the hearing date and location in a February 2010 letter.  The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested another hearing.  Therefore, the Board will proceed with appellate review. 


FINDING OF FACT

The Veteran's service-connected respiratory disorder due to asbestosis has been manifested by FVC (forced vital capacity) of 91 percent of predicted value and by DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of 106 percent of predicted value.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a respiratory disorder due to asbestosis have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.96, and 4.97 Diagnostic Code 6833 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that all requirements under the VCAA have been satisfied with the respect to the present claim.  

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The evaluation of the Veteran's respiratory disorder arises from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a July 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran's private medical records have also been obtained, to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  In a July 2007 VCAA notice response form, the Veteran indicated that he had no additional information or evidence to submit.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate respiratory examination in October 2007.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, thoroughly examined the Veteran, to include conducting a pulmonary function test, and described the Veteran's disability in sufficient detail to ensure that the Board's decision on this claim will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124)).  There is no evidence indicating that there has been a material change in the severity of the Veteran's respiratory disorder since he was last examined in October 2007.  38 C.F.R. § 3.327(a).  In this regard, the Veteran denied having any symptoms in his September 2009 VA Form 9, and a March 2009 private X-ray report reflects that there had been no appreciable change in the Veteran's respiratory disorder since a February 2008 X-ray study.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran contends that he is entitled to an initial compensable rating for a respiratory disorder due to asbestosis.  For the reasons that follow, the Board concludes that a compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

The Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service- connected.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  Id.  

The Veteran has been diagnosed with interstitial lung disease and pleural plaques consistent with asbestos exposure.  See October 2007 VA examination report; January 2007 private X-ray study  This respiratory disorder has been rated as noncompensable under Diagnostic Code (DC) 6833 for asbestosis.  See 38 C.F.R. § 4.97.  Under DC 6833, asbestosis is to be rated under the General Rating Formula for Interstitial Lung Disease.  The General Rating Formula provides that:

A 100 percent evaluation is assigned for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  A 60 percent evaluation is assigned for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent evaluation is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65- percent predicted.  A 10 percent evaluation is assigned for FVC of 75- to 80-percent predicted value, or; DLCO (SB) of 66- to 80-percent predicted.  

Id.  

A February 2006 private pulmonary function test shows an FVC of 91 percent of predicted value pre- and post-bronchodilator, and a DLCO (SB) of 122 percent of predicted value.  The results of this test were considered to be within normal limits.  

The October 2007 VA pulmonary function test shows an FVC of 104 percent of predicted value pre-bronchodilator, and of 106 percent of predicted value post-bronchodilator.  According to the VA examiner, the Veteran had a DLCO (SB) of 106 percent of predicted value.  The examiner found no obstructive or restrictive ventilator defect.  At the examination, the Veteran stated that he had shortness of breath and tightness of the chest five or six years earlier.  He denied past hospitalizations for pulmonary issues.  On examination, the Veteran did not have rales, crackles, or wheezing.  All lung fields were clear and the Veteran had good air entry. 

While a maximum exercise capacity test is not of record, the Board notes that one is not required to evaluate the Veteran's respiratory disorder.  See 38 C.F.R. § 4.96(d)(1)(i).  

Based on the Veteran's FVC and DLCO (SB) results, a compensable rating is not warranted under DC 6833.  See 38 C.F.R. § 4.97.  In order to meet the criteria for a compensable rating, the Veteran's respiratory disorder must be manifested by FVC of 80 percent of predicted value or below or DLCO-SB of 80 percent of predicted value or below.  Id.  The results obtained from the Veteran's pulmonary function tests well exceeded these values. 

The evidence does not show that the Veteran has cor pulmonale or pulmonary hypertension, or that he requires outpatient oxygen therapy.  Accordingly, the Board finds that a compensable rating is not warranted under DC 6833.  See id. 

The Board has considered whether a higher rating may be warranted under another diagnostic code.  However, there is no evidence showing that the Veteran has another respiratory disorder related to asbestos exposure.  While he has been diagnosed with pleural plaques, private treatment records dated in May 2005 and January 2006, as well as the October 2007 private examination report, explicitly state that the Veteran does not have pleural effusion.  Thus, DC 6845, for chronic pleural effusion or fibrosis, does not apply.  See id.    

As discussed above, there is no evidence showing that the Veteran is entitled to a compensable rating for his respiratory disorder at any point since his April 2007 claim for service connection.  Thus, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's respiratory disorder is contemplated by the rating criteria.  See id.  The Veteran does not have symptoms associated with his respiratory disorder left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's respiratory disorder presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, there is no need to consider whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115.  Therefore referral for extraschedular consideration is not warranted.  See id.

The Board notes that in his December 2008 notice of disagreement and September 2009 substantive appeal (VA Form 9), the Veteran expressed concern that if his respiratory disorder was found noncompensable, he would not be able to submit subsequent claims for a higher rating if there were a worsening of his condition in the future.  The Board assures the Veteran that a finding that his respiratory disorder is not currently compensable under VA law does not prevent him from submitting future claims for a higher evaluation if he feels his condition has become worse.  If his respiratory disorder is subsequently found to meet the rating criteria for a compensable evaluation, then the appropriate rating will be granted.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for the Veteran's service-connected respiratory disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial compensable rating for a respiratory disorder due to asbestosis. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


